              Case 19-22483-AJC       Doc 165     Filed 11/27/19    Page 1 of 8



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                 www.flsb.uscourts.gov

In re:                                                    Chapter 11

COSTA HOLLYWOOD PROPERTY OWNER, LLC                       Case No. 19-22483-AJC

Debtor.
__________________________________________/

MAXCOM ADVISORS, LLC,

Plaintiff,

vs.

COSTA HOLLYWOOD PROPERTY OWNER, LLC,

Defendant.


_________________________________________/

                                ADVERSARY COMPLAINT

         COMES NOW, MAXCOM ADVISORS, LLC, by and through undersigned counsel, sues

COSTA HOLLYWOOD PROPERTY OWNER, LLC, and as grounds states as follows:

                         JURISDICTION, VENUE AND PARTIES


1.       MAXCOM ADVISORS LLC, is a Florida Limited Liability Company authorized to do

business in Broward County, Florida and the owner of 777 N Ocean Drive, Unit S210, Hollywood,

Florida 33019.

2.       Defendant, COSTA HOLLYWOOD PROPERTY OWNER, LLC, is a Delaware Limited

Liability Company and the owner of the Shared Facilities at the Costa Hollywood Project.
              Case 19-22483-AJC         Doc 165      Filed 11/27/19    Page 2 of 8



3.     This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. Secs. 157

and 1334. This adversary proceeding is a non-core proceeding pursuant to 28 U.S.C. Sec. 157(c).

4.     Venue is proper in this district pursuant to 28 U.S.C. Sec. 1409. Plaintiff consents to the

entry of final orders and judgment by the Bankruptcy Court.

5.     All conditions precedent to the filing of this action have been performed, excused or

otherwise waived.

                               PROCEDURAL BACKGROUND


6.     COSTA HOLLYWOOD is a condominium hotel operating under Florida Statute 718 and

its Condominium Documents recorded in the Official Records of Broward County.

7.     The Declaration of the Association prohibits owners from inhabiting their units more than

sixty (60) days in a year and they are required to be used for transient occupancy. The hotel was

marketed and designed to be a hotel with the unit owners given the ability to rent out their units

on their own or through a hotel program run through the Shared Facilities Unit Owner. See Exhibit

“A.”

8.     The value of Adversary Plaintiffs investment requires is contingent upon the ability to rent

out the units. The common elements at the Resort are maintained by fees paid by each unit owner

to the COSTA HOLLYWOOD CONDOMINIUM ASSOCIATION, INC., and fees paid to

COSTA HOLLYWOOD PROPERTY OWNERS, LLC to provide resort amenities including

check-in desks for transient renters.

9.     Based on the Declaration of Condominium, (hereinafter the “Declaration”), what would be

known as common elements are part of the Shared Facilities Unit, owned, managed and maintained

by the Shared Facility Unit Owner. Under Article 7.3 of the Declaration, PUOs are obligated for




                                               -2-
                 Case 19-22483-AJC              Doc 165       Filed 11/27/19         Page 3 of 8



the full payment of all expenses incurred by the SFUO in connection with the maintenance, repair,

replacement, improvement, management, operation and insurance of the shared facilities.

10.      Moreover, the Declaration provides that the SFUO is entitled to establish reasonable rules

and regulations regarding the use of shared facility and transient rental procedures. Article 16.9

specifically provides that PUOs may rent their own units or hire an agent to do so, with no

obligation that PUOs use the SFUO’s rental program1.

11.      Although the terms and conditions are provided for in Article 16.9 of the Declaration, the

SFUO has recently enacted a Rule requiring, among other things, a $25,000.00 security deposit

for each unit a PUO decides to rent through anyone other than the SFUO or its agents.

12.      Plaintiff was a party and had filed a Motion to Intervene in State Court before the debtor

declared bankruptcy. As alleged in the State Court action and in the Trustee’s Motion for an that

the subject property—including each and every unit owned by the PUOs—is in jeopardy of an

immediate loss due to the intentional malfeasance of COSTA HOLLYWOOD PROPERTY

OWNER LLC and its principal Moses Bensusan.

13.      Specifically, Plaintiff alleges that the Condo Association is being mismanaged and the

Condo Fees being collected from PUOs are being collected and used by the Property Manager for

personal use.

    ADVERSARY PLAINTIFF OWNS A UNIT AND IS DIRECTLY AFFECTED BY THE

                                         CURRENT PROCEEDING

14.      COSTA HOLLYWOOD was marketed as a condominium hotel. From the opening of the

building, unit owners were permitted to rent out their units with minimal restrictions.




1
        PUOs are not permitted to live in their units for more than six months per year, pursuant to Fla. Stat.
Chapter 718 and the Declaration.


                                                        -3-
             Case 19-22483-AJC      Doc 165      Filed 11/27/19   Page 4 of 8



15.    Section 16.9 of the Condominium Declaration of Costa Hollywood recorded on November

22, 2017 provides as follows:




                                           -4-
              Case 19-22483-AJC         Doc 165      Filed 11/27/19    Page 5 of 8




16.    On or about April 16, 2019, the building attempted to change the rules for owners who do

not rent through the hotel program. See attached Exhibit “B.”

17.    Specifically in contravention of the Condominium Declaration, the building through the

Defendants in this matter attempted to impose the following restrictions on transient rentals:


               a. Requiring a $25,000.00 deposit to be paid to Costa Hollywood Property Owner,

                   LLC, for each unit that was not rented through the hotel program;

               b. Requiring a $5,000,000.00 per occurrence liability policy for each unit;




                                               -5-
              Case 19-22483-AJC         Doc 165       Filed 11/27/19   Page 6 of 8



               c. Unreasonably refusing to provide more than one set of electronic keys to access

                   the units;

               d. Prohibiting check-in and check-out on the weekends, and,

               e. Unreasonably and for no legitimate purpose requiring the actual manager to

                   present for each check-in.

18.    Through negotiations with some unit owners, COSTA HOLLYWOOD PROPERTY

OWNER, LLC, originally agreed to waive the new requirements but on July 12, 2019, issued new

requirements including a requirement that a deposit in the amount of $14,900.00 be paid to COSTA

HOLLYWOOD PROPERTY OWNER, LLC.

19.    Additionally, in the new regulations issued July 12, 2019, housekeeping by unit owners

not participating in the hotel program is no longer allowed on the weekends—effectively

preventing any weekend check-ins for new transient renters.

20.    COSTA HOLLYWOOD PROPERTY OWNER, LLC, also indicated in the rules

promulgated on July 12, 2019 that they intend to charge transient renters not renting through the

hotel program $50 per day as a resort fee-double the fee charged by the hotel program for units

rented through their program.

21.    Additionally, COSTA HOLLYWOOD PROPERTY OWNER, LLC has refused to provide

keys to adversary/Plaintiff’s appointed representative.

22.    Due to the arbitrary and unreasonable restrictions placed by COSTA HOLLYWOOD, the

Plaintiff is being injured and has been losing approximately $4000 per month since May 2019.




                                                -6-
               Case 19-22483-AJC         Doc 165       Filed 11/27/19     Page 7 of 8



                                      COUNT I INJUNCTION


23.     Plaintiff, MAXCOM ADVISORS, LLC, reasserts and realleges paragraphs 1 through 22

as if fully set forth herein.

24.     Florida Statute 718.303(1) provides that any unit owner may file suit for injunctive relief

due to a failure to comply with the provisions of Florida Statutes Chapter 718, the Declaration, the

documents creating the association, and the association bylaws to obtain relief for non-compliance.

25.     Plaintiff is suffering irreparable harm by being forced to leave its unit vacant, cancelling

reservations, and refusing Plaintiff access to the unit.

26.     Plaintiff has no adequate remedy at law.

27.     Plaintiff has a substantial likelihood of success on the merits of this action.

28.     A temporary injunction will serve both Plaintiff and the public interest.

29.     Plaintiff has retained the undersigned counsel and is required to pay said counsel

reasonable fees to bring this suit.

30.     Pursuant to the Declaration and Florida Statute Section 718.303 the prevailing party is

entitled to an award of attorney’s fees and costs.

        WHEREFORE, the Plaintiff, MAXCOM ADVISORS, LLC, respectfully request that this

Honorable Court enter a temporary and permanent injunction enjoining the Defendant from

violating the Declaration by increasing the deposits, increasing the liability policies, and creating

overly burdensome restrictions on rentals of Plaintiff unit, and for such other relief that the Court

deems just and proper.




                                                 -7-
            Case 19-22483-AJC        Doc 165    Filed 11/27/19   Page 8 of 8



Dated this 27th of November, 2019.             Respectfully submitted,
                                               THE ORLOFSKY LAW FIRM, P.L.
                                               COUNSEL FOR
                                               MAXCOM ADVISORS LLC,
                                               767 Arthur Godfrey Road
                                               Miami Beach, Florida 33140
                                               Telephone: 305-538-2344
                                               Facsimile: 305-907-5248


                                               By: /s Alexander S. Orlofsky_______
                                                   ALEXANDER S. ORLOFSKY, ESQ.
                                                   alex@orlofskylawfirm.com
                                                   Florida Bar No. 676705




                                          -8-
